     Case 3:20-cv-02001-LAB-BLM Document 3 Filed 11/02/20 PageID.16 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEREMY J. GODWIN,                                    Case No.: 3:20-cv-02001-LAB-BLM
     CDCR #AS-4717,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
                                                          FILING FEE REQUIRED
15   RAYMOND LOERA, et al.,                               BY 28 U.S.C. § 1914(a) AND/OR
                                                          FAILING TO MOVE TO PROCEED
16                                    Defendants.         IN FORMA PAUPERIS
17                                                        PURSUANT TO
                                                          28 U.S.C. § 1915(a)
18
19
20
21         Plaintiff Jeremy J. Godwin (“Plaintiff”), currently incarcerated at Chuckawalla
22   Valley State Prison, is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
23   Section 1983. (See ECF No. 1, Compl.)
24   I.    Failure to Pay Filing Fee or Request In Forma Pauperis (“IFP”) Status
25         All parties instituting any civil action, suit or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27   ///
28   ///
                                                      1
                                                                                3:20-cv-02001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 3 Filed 11/02/20 PageID.17 Page 2 of 3



 1   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 3   pursuant to 28 U.S.C. Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051
 4   (9th Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 5   Plaintiff is a prisoner, and even if he is granted leave to commence his suit IFP, he
 6   remains obligated to pay the entire filing fee in “increments,” see Williams v. Paramo,
 7   775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
 8   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847
 9   (9th Cir. 2002).
10         Plaintiff has not prepaid the $400 in filing and administrative fees required to
11   commence this civil action. Although Plaintiff has filed a Motion for Leave to Proceed
12   IFP, (see ECF No. 2), albeit on a form created for filing in the Central District of
13   California, he has not attached “a certified copy of the trust account statement (or
14   institutional equivalent) for [Plaintiff] for the 6-month period immediately preceding the
15   filing of the complaint . . . obtained from the appropriate official of each prison at which
16   the prisoner is or was confined” as required by 28 U.S.C. Section 1915(a)(2). The trust
17   account statements attached to Plaintiff’s Motion to Proceed IFP are not certified and are
18   dated a month before the Complaint was filed. (See ECF No. 2, at 3-4.) Without the
19   certified trust account statements from the proper period, the Court cannot determine
20   whether Plaintiff is entitled to proceed IFP or assess what, if any, initial partial filing fee
21   may be due. See 28 U.S.C. § 1915(a), (b)(1). As a result, Plaintiff’s case cannot yet
22   proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
23   ///
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:20-cv-02001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 3 Filed 11/02/20 PageID.18 Page 3 of 3



 1   II.   Conclusion and Order
 2         For the reasons set forth above, the Court hereby:
 3         (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
 4   $400 civil filing and administrative fee or to submit a properly supported Motion to
 5   Proceed IFP pursuant to 28 U.S.C. Section 1914(a) and Section 1915(a); and
 6         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
 7   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
 8   complete and file a properly supported Motion to Proceed IFP. See 28 U.S.C.
 9   § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
10         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
11   with this Court’s approved form “Motion and Declaration in Support of Motion to
12   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
13   complete and submit a properly supported Motion to Proceed IFP within 45 days, this
14   action will remain dismissed without prejudice based on Plaintiff’s failure to satisfy the
15   fee requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
16         IT IS SO ORDERED.
17   Dated: November 2, 2020
18                                                Hon. Larry Alan Burns
                                                  Chief United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                    3
                                                                                3:20-cv-02001-LAB-BLM
